Per Curiam.
Return having been made by the respondent herein showing that applicant Donna Marie Bischert was imprisoned by him pursuant to a judgment and order of commitment from the Missoula County District Court after a Certificate of Probable Cause had been made and given;
It is ordered that the respondent deliver custody of the said Donna Marie Bischert to the sheriff of Missoula County, Montana.
It is further ordered, and this does order, that bail bond pending appeal be, and is hereby fixed in the amount of $2,-500.00 and that when said bond is duly furnished and approved that the sheriff of Missoula County release said Donna Marie Bischert from custody. Said bail bond may be filed with the clerk of the District Court of Missoula County or with the clerk of the Supreme Court.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES DAVIS, and BOTTOMLY, concur.